DETAILED ACTION
	This is in response to the application filed on May 3, 2022 where Claims 1 – 20, of which Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2022 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,530,865.  Although the claims at issue are not identical, they are not patentably distinct from each other because independent Claims 1, 8, and 15 are narrower in scope and anticipates independent Claims 1, 8, and 15 of the current application.  The dependent claims of the current application are either identical or nearly identical to the claims the of patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2017/0208057 (hereinafter “Wang”), in view of PGPub. 2009/0254639 (hereinafter “Manchester”).
2.	Regarding Claims 1, 8 and 15, Wang discloses of a system for enrolling offline computing devices [Abstract; Fig. 1; enrolling client device 155a via provisioning device], comprising:
a non-transitory, computer-readable medium [Fig. 8; Para. 0069] that stores smart groups, application settings, and device attributes [Fig. 1, item 120; Para. 0027, 0032-34; server storage system stores data regarding types of IoT devices (smart groups), permitted functions on applications for different types of IoT devices (application settings), installation identifier/device ID (device attributes)]; 
a processor that performs stages [Fig. 8; Para. 0069] including:
creating, at a management server, a registration record that includes a device attribute [Para. 0027; server generates a session data object, including the installation identifier (device ID), for the IoT device];
generating

sending 
Wang also discloses of distributing the assets/configuration information through a wired connection to the IoT device [Para. 0028].  Wang, however, does not specifically disclose of generating an offline enrollment option in a graphical user interface, creating a device record is response to selection of the offline enrollment option, or of sending a provisioning file that causes the offline computing device to install the asset and apply a setting specified by the device record upon physically connecting to the offline computing device.
Manchester discloses a system and method of configuring a device using a USB flash drive [Abstract].  Manchester further discloses of generating an offline enrollment option in a graphical user interface and creating a device record is response to selection of the offline enrollment option [Fig. 5F, 5G; 0048].  Manchester also discloses of sending a provisioning file that causes the offline computing device to install the asset and apply a setting specified by the device record upon physically connecting to the offline computing device [Fig. 3; Para. 0041-45; autorun file executes network setup program to facilitate configuration of the device (obvious variation to include token of Wang in configuration files)].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Manchester with Wang since both systems utilize a configuration/provisioning device to store necessary data and configuration settings for configuring/provisioning another device offline.  The combination would have been an obvious variation of the type of files and data that are required to provision/configure IoT devices, such as network settings, and to the type of GUI presented to the user.  The motivation to do so is to simplify the configuration/provisioning process for devices that do not have conventional and intuitive I/O capabilities [Para. 0004].
3.	Regarding Claims 3, 10, and 17, Wang, in view of Manchester, discloses all the limitations of Claims 1, 8, and 15 above.  Wang further discloses that the stages further comprise:
determining the smart group that applies to the registration record based on the device attribute [Para. 0025, 0032; provisioning request identifies the type of IoT device, which can be compared to previously established database of device types]; and
automatically assigning the smart group to the registration record [Para. 0033; association between a token and the type of IoT device].
Claims 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Manchester, in further view of PGPub. 2016/0112262 (hereinafter “Johnson”).
4.	Regarding Claims 2, 9, and 16, Wang, in view of Manchester, discloses all the limitations of Claims 1, 8, and 15 above.  Neither Wang nor Manchester, however, specifically discloses that the device record associates the registration record to a serial number of the offline computing device.
	Johnson discloses a system and method for configuration and installing IoT devices [Abstract; Para. 0124].  Johnson further discloses that the IoT devices can be identified through serial number [Para. 0267].  It would have been an obvious variation and designer’s choice that the device ID described in Wang would be the device serial number since they are both assigned by the manufacturer of the IoT device.
5.	Regarding Claims 7 and 14, Wang, in view of Manchester, discloses all the limitations of Claims 1 and 8 above.  Neither Wang nor Manchester, however, specifically discloses that the offline computing device is a vending machine.
	Johnson discloses a system and method for configuration and installing IoT devices [Abstract; Para. 0124].  Johnson further discloses that the IoT devices can be vending machines [Para. 0048].  It would have been an obvious variation and designer’s choice that the device described in Wang can be a vending machine since it is a type of IoT device.
Claims 4 – 6, 11 – 13, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Manchester, in further view of U.S. Patent 9,928,082 (hereinafter “Van”).
6.	Regarding Claims 4, 11, and 18, Wang, in view of Manchester, discloses all the limitations of Claims 1, 8, and 15 above.  Manchester further discloses that the asset includes graphics and a managed application [Para. 0042-43; Flash Config Wizard copy and autorun and network setup program].  Neither Wang nor Manchester, however, specifically discloses that the managed application that communicates with the management server when the offline computing device connects to the Internet.
Van discloses a system and method for configuring network devices utilizing a USB drive [Abstract].  Van further discloses that the USB drive injects a boot agent in the device in addition to the agent-connect script so that the network device can continue provisioning and configuring the device via communication with the data center [Fig. 3 and 4; Col. 4, line 54 – Col. 5, line 40].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Van with Wang and Manchester since they all utilize a configuration/provisioning device to store necessary data and configuration settings for configuring/provisioning another device offline.  The motivation to do so is to provide additional control in configuring the device by the server for better protection (obvious to one skilled in the art).
7.	Regarding Claims 5, 12, and 19, Wang, in view of Manchester, discloses all the limitations of Claims 1, 8, and 15 above.  Neither Wang nor Manchester, however, specifically discloses that the provisioning file is formatted for recognition by a management agent that executes on the offline computing device, wherein the provisioning file specifies the setting for the management agent to apply to the offline computing device.
Van discloses a system and method for configuring network devices utilizing a USB drive [Abstract].  Van further discloses that the USB drive injects a boot agent in the device in addition to the agent-connect script so that the network device can continue provisioning and configuring the device via communication with the data center [Fig. 3 and 4; Col. 4, line 54 – Col. 5, line 40].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Van with Wang and Manchester since they all utilize a configuration/provisioning device to store necessary data and configuration settings for configuring/provisioning another device offline.  The motivation to do so is to provide additional control in configuring the device by the server for better protection (obvious to one skilled in the art).
8.	Regarding Claims 6, 13, and 20, Wang, in view of Manchester, discloses all the limitations of Claims 1, 8, and 15 above.  Wang further discloses of enforcing a compliance policy based on the smart group [Para. 0027].  Neither Wang nor Manchester, however, specifically discloses that the provisioning file causes the offline computing device to install a management agent that enforces a compliance policy based on the smart group.
Van discloses a system and method for configuring network devices utilizing a USB drive [Abstract].  Van further discloses that the USB drive injects a boot agent in the device in addition to the agent-connect script so that the network device can continue provisioning and configuring the device via communication with the data center [Fig. 3 and 4; Col. 4, line 54 – Col. 5, line 40].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Van with Wang and Manchester since they all utilize a configuration/provisioning device to store necessary data and configuration settings for configuring/provisioning another device offline.  The motivation to do so is to provide additional control in configuring the device by the server for better protection (obvious to one skilled in the art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2011/0161659; PGPub. 2013/0340027; PGPub. 2008/0281953.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496